DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 2/9/2022.
Claims 1-4, 6-14, and 17-21 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-14, and 17-21 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving a code rate indication, the code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to a predetermined code rate, the code rate indication further indicating one code rate of a set of code rates corresponding to the indicated bandwidth; and 
transmitting feedback control signaling, the feedback control signaling representing a number I of information bits, the I information bits being encoded with the predetermined code rate based on the code rate indication“ in combination with other claim limitations as recited in independent claim 1, independent claim 2, and independent claim 14.

“causing transmission of a code rate indication for configuring a user equipment for feedback control signaling, the code rate indication indicating one code rate of a set of code rates corresponding to an indicated bandwidth, the indicated code rate for encoding information bits of the feedback control signaling” in combination with other claim limitations as recited in independent claim 3 and independent claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 24, 2022